*302Decided March 16, 1909.
On Petition for Rehearing.
[100 Pac. 257.]
Mr. Justice King
delivered the opinion of the court.
5. The juvenile act provides that it shall apply only to children under 18 years of age, and that any person who shall, by threats, persuasion, or otherwise, endeavor to induce any child to do or perform any act, or to follow any course of conduct, which will cause, or. manifestly tend to cause, any child to become delinquent shall be guilty of a misdemeanor. Statutes previously enacted permit the marriage, with the consent of her parents, of any female over 15, and under 18, years of age, after which all parental control ceases. In other words, the child then loses its legal status as such, and does not come within the term “child,” as contemplated by the juvenile act; the law conclusively presuming the guardianship of the State under such circumstances to be unnecessary. The Supreme Court of Colorado, in Gibson v. People, 99 Pac. 333, in construing juvenile statutes of similar import to ours, goes even farther than held in this case, and, in effect, holds it not to have been the intention of the juvenile act, by the use therein of the words “any person,” to provide for the prosecution, on a charge of having contributed to a child’s delinquency, of any person except one occupying, with reference to such child, the position of parent, guardian, brother, sister, or other similar relation. We are inclined, however, to the view announced in the opinion in the case in hand (99 Pac. 282) and in State v. Dunn, 53 Or. 304 (99 Pac. 278), to the effect that the juvenile act is sufficiently broad in terms, and has for its purpose the protection of the youth of the country, and of thereby making better citizens of them, to carry out which the same protection was intended to be invoked in their favor against the wrongs of those not in loco parentis *303with reference to them, as should be applied to parents, guardians, etc. But, while we differ from that eminent court in its interpretation of the law as to the class of individuals intended to be punished for contributing toward the waywardness of minors, we think the law is limited in its scope, and that we would not be justified in further extending its application as to include married women under 18 years of age. Construing the juvenile acts of this State with Sections 5216, 5228, B. & C. Comp., it cannot be seriously questioned but that the effect of the law is to provide that any one contributing to the delinquency of an unmarried person under 18 years of age shall be guilty of a misdemeanor, etc.; that is, .the legislative acts on the subject were only intended to include such as may require parental care and attention, and not those placed at the head of the household. The effect of the statutes on this point is as obvious as if specifically mentioned therein, making such persons an exception to the class under 18 years of age mentioned in the law on the subject.
6. It would seem that the rule governing pleadings is so well settled, by the numerous adjudications on the subject in this State, that no doubt could well arise as to the proper manner of pleading in such cases, in reference to which it has frequently been held that an information or indictment must negative such exceptions as are expressly or impliedly included in the statute under which the charge against the accused may be preferred. State v. Clements, 15 Or. 237, 247 (14 Pac. 410); State v. Tamler, 19 Or. 528 (25 Pac. 71: 9 L. R. A. 853); Binhoff v. State, 49 Or. 419, 421 (90 Pac. 586); Gue v. City of Eugene, 53 Or. 282 (100 Pac. 254). Also 22 Cyc. 344, where authorities are collated on the subject; State v. Ring, 77 Ark. 139 (91 S. W. 11; Sommerville v. Boston, 120 Mass. 574. This rule, it is true, like most others, has its exceptions, and such are the instances considered in the authorities cited in the petition for *304rehearing, where the negative omitted may personally relate to, and be peculiarly within the knowledge of, the accused; for instance, if a person is charged with rape, it has been held unnecessary to allege in the information that the woman assaulted was not his wife. 2 Bishop, New Crim. Proc. § 956; People v. Colton, 2 Utah, 457. Some cases also hold it to be the general rule that the single state will be presumed to exist until the contrary is shown; but the authorities upon this point are far from being uniform. 2 Bishop, Stat. Crimes (3 ed.), § 693; Eshelman v. People, 52 Ill. App. 621; Commonwealth v. Murphy, 2 Allen (Mass.) 163.
7. But, whatever may be the general rule upon the subject, it will not follow from the mere statement that a female, although under 18 years of age, is pregnant that she is unmarried. When it was alleged that Jennie Sigher was pregnant, the averment carried with it the presumption that she became pregnant in a lawful and legitimate manner, or as a result of marriage. Other inferences might be drawn from an allegation to that effect where the prosecution is on a charge of seduction, but, assuming, without deciding, such to be the law, it is too clear to admit of serious doubt that such rule is inapplicable to the facts disclosed by the information, the sufficiency of which is here involved.
The petition for rehearing will be denied.
Reversed : Rehearing Denied.